Citation Nr: 1517947	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran experienced tinnitus in service that has continued to the present day.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1101, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

The Board finds that additional development is warranted in the form of a VA examination in connection with the claim for service connection for bilateral hearing loss.  While a VA examination was provided in April 2010, the examiner did not consider that the Veteran underwent a septorhinoplasty while in service, which the Veteran contends may have contributed to his current hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current nature and etiology of his claimed bilateral hearing loss.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) should be made available to and be reviewed by the examiner. 

The examiner is informed of the following facts, which should be considered when answering the question below.

* The Veteran served on active duty from September 1973 to July 1977.

* The Veteran underwent audiograms in August 1973, September 1975, December 1975, January 1977, and May 1977, which results are in the service treatment records.  

* The Veteran also underwent a septorhinoplasty while in service in March 1977 due to complications he was experiencing with his nose.  

* The Veteran was a helicopter repairman during service and was exposed to loud noise on a consistent basis.

* Following service, the Veteran performed concrete work for a few years, then was a commercial crab fisherman in Alaska for 23 years, and then became a contractor.  

The examiner is asked to provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including in-service acoustic trauma and/or the septorhinoplasty that he underwent in service.  

The examiner is instructed that the absence of hearing loss during service is not necessarily fatal to the claim of service connection and that a complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then, and after undertaking any additional development deemed necessary, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


